Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00705-CR

                                   Renee Ann ALVAREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10656
                          Honorable Sid L. Harle, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss her
appeal is GRANTED, and this appeal is DISMISSED.

       SIGNED December 19, 2018.


                                               _________________________________
                                               Rebeca C. Martinez, Justice